USDC IN/ND case 3:19-cv-00333-RLM-SLC document 24 filed 07/02/20 page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

CAROL S. GOODMAN,                       )
                                        )
                         Plaintiff      )
                                        )
            vs.                         )   CAUSE NO. 3:19-CV-333 RLM-SLC
                                        )
ANDREW SAUL, COMMISSIONER               )
OF SOCIAL SECURITY,                     )
                                        )
                         Defendant      )

                                     ORDER

      No objections have been filed to the magistrate judge’s findings and

recommendation on plaintiff’s appeal from the final decision of the Commissioner

of Social Security [Doc. No. 23]. Accordingly, the court ADOPTS those findings and

the recommendation, REVERSES the Commissioner’s decision, and REMANDS this

case to the Social Security Administration for further proceedings.

      SO ORDERED.

      ENTERED:      July 1, 2020



                                         /s/ Robert L. Miller, Jr.
                                     Judge
                                     United States District Court
